
	
		II
		110th CONGRESS
		2d Session
		S. 3654
		IN THE SENATE OF THE UNITED STATES
		
			September 29
			 (legislative day, September 17), 2008
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve research on health hazards in housing, to
		  enhance the capacity of programs to reduce such hazards, to require outreach,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Research, Hazard Intervention,
			 and National Outreach for Healthier Homes Act of
			 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
			2.FindingsCongress finds the following:
			(1)Americans spend
			 approximately 90 percent of their time indoors, where 6,000,000 households live
			 with moderate or severe housing conditions, including heating, plumbing, and
			 electrical problems, and 24,000,000 households face significant lead-based
			 paint hazards.
			(2)Housing-related
			 health hazards can often be traced back to shared causes, including moisture,
			 ventilation, comfort, pest, contaminant, and structural issues, but further
			 research is necessary in order to definitively understand key relationships
			 between the shared causes, housing-related health hazards, and resident
			 health.
			(3)Since many
			 hazards have interrelated causes and share common solutions, the traditional
			 approach of identifying and remedying housing-related health hazards one-by-one
			 is likely not cost effective or sufficiently health-protective.
			(4)Evidence-based,
			 cost-effective, practical, and widely accessible methods for the assessment and
			 control of housing-related health hazards are necessary in order to prevent
			 housing-related injuries and illnesses, including cancer, carbon monoxide
			 poisoning, burns, falls, rodent bites, childhood lead poisoning, and
			 asthma.
			(5)Sustainable
			 building features, including energy efficiency measures, are increasingly
			 popular, and are generally presumed to have beneficial effects on occupant
			 health. However, the health effects of such features need to be evaluated in a
			 comprehensive and timely manner, lest the housing in this country
			 unintentionally revert to the conditions of excessive building tightness and
			 lack of sufficient ventilation characteristic of the 1970s.
			(6)Data collection
			 on housing conditions that could affect occupant health, and on health outcomes
			 that could be related to housing conditions, is scattered and insufficient to
			 meet current and future research needs for affordable, healthy housing. A
			 coordinated, multidata source system is necessary to reduce duplication of
			 Federal efforts, and to ensure sufficient data collection of both the housing
			 conditions and the health problems that persist in the existing housing stock
			 of the Nation.
			(7)Responsibilities
			 related to health hazards in housing are not clearly delineated among Federal
			 agencies. Categorical housing, health, energy assistance, and environmental
			 programs are narrowly defined and often ignore opportunities to address
			 multiple hazards simultaneously. Enabling Federal programs to embrace a
			 comprehensive healthy housing approach will require removing unnecessary
			 Federal statutory and regulatory barriers, and creating incentives to advance
			 the complementary goals of environmental health, energy conservation, and
			 housing availability in relevant programs.
			(8)Personnel who
			 visit homes to provide services or perform other work (such as inspectors,
			 emergency medical technicians, home visitors, housing rehabilitation,
			 construction and maintenance workers, and others) can contribute to occupant
			 health by presenting and applying healthy housing practices. Cost-effective
			 training and outreach is needed to equip such personnel with current knowledge
			 about delivering and maintaining healthy housing.
			(9)Housing-related
			 health hazards are often complex, with causes and solutions often not readily
			 or immediately recognized by residents, property owners, or the general public.
			 In the 2005 American Housing Survey, significant numbers of residents expressed
			 the highest level of satisfaction with their homes, including 20 percent of
			 residents in homes with severe physical problems and 18 percent of residents in
			 homes with moderate physical problems. National awareness and local outreach
			 programs are needed to encourage the public to seek and expect healthy housing,
			 to think about housing hazards more comprehensively, to recognize problems, and
			 to address them in a preventative, effective, and low-cost manner.
			3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)HousingThe term housing means any
			 form of residence, including rental housing, homeownership, group home, or
			 supportive housing arrangement.
			(2)Healthy
			 housingThe term healthy housing means housing that
			 is designed, constructed, rehabilitated, and maintained in a manner that
			 supports the health of the occupants of such housing.
			(3)Housing-related
			 health hazardThe term housing-related health hazard
			 means any biological, physical, or chemical source of exposure or condition
			 either in, or immediately adjacent to, housing, that can adversely affect human
			 health.
			IResearch on
			 health hazards in housing 
			101.Health effects
			 of housing-related health hazards
				(a)In
			 generalThe Director of the National Institute of Environmental
			 Health Sciences and the Administrator of the Environmental Protection Agency
			 shall evaluate the health effects of housing-related health hazards for which
			 limited research or understanding of causes or associations exists.
				(b)CriteriaIn
			 carrying out the evaluation under subsection (a), the Director of the National
			 Institute of Environmental Health Sciences and the Administrator of the
			 Environmental Protection Agency shall—
					(1)determine the
			 housing-related health hazards for which there exists limited understanding of
			 health effects;
					(2)prioritize the
			 housing-related health hazards to be evaluated;
					(3)coordinate
			 research plans in order to avoid unnecessary duplication of efforts; and
					(4)evaluate the
			 health risks, routes and pathways of exposure, and human health effects that
			 result from indoor exposure to biological, physical, and chemical
			 housing-related health hazards, including carbon monoxide, volatile organic
			 compounds, common residential and garden pesticides, and factors that sensitize
			 individuals to asthma.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated for
			 each of fiscal years 2009 through 2011, $3,500,000 for carrying out the
			 activities under this section.
				102.Evidence-based,
			 cost-effective methods for assessment, prevention, and control of
			 housing-related health hazards
				(a)In
			 generalThe Secretary of Housing and Urban Development shall, in
			 consultation with the Director of the Centers for Disease Control and
			 Prevention, to implement studies by the Office of Healthy Homes and Lead Hazard
			 Control of the assessment, prevention, and control of housing-related health
			 hazards.
				(b)StudyThe
			 Secretary of Housing and Urban Development, in consultation with other Federal
			 agencies, shall initiate—
					(1)for fiscal years
			 2009 through 2013, at least 1 study per year of the methods for assessment,
			 prevention, or control of housing-related health hazards that provide
			 for—
						(A)instrumentation,
			 monitoring, and data collection related to such assessment or control
			 methods;
						(B)study of the
			 ability of the assessment and monitoring methods to predict health risks and
			 the effect of control methods on health outcomes; and
						(C)the evaluation of
			 the cost-effectiveness of such assessment or control methods; and
						(2)no fewer than 4
			 studies, which may run concurrently.
					(c)Criteria for
			 studyEach study conducted pursuant to subsection (b) shall, if
			 the Secretary of Housing and Urban Development deems it scientifically
			 appropriate, evaluate the assessment or control method in each of the different
			 climactic regions of the United States, including—
					(1)a hot, dry
			 climate;
					(2)a hot, humid
			 climate;
					(3)a cold climate;
			 and
					(4)a temperate
			 climate (including a climate with cold winters and humid summers).
					(d)Authority of
			 the SecretaryThe Secretary of Housing and Urban Development may
			 award contracts or interagency agreements to carry out the studies required
			 under this section.
				(e)Authorization
			 of appropriationsThere is authorized to be appropriated for each
			 of fiscal years 2009 through 2013, $6,000,000 for carrying out the activities
			 under this section.
				103.Study on
			 sustainable building features and indoor environmental quality in existing
			 housing
				(a)In
			 generalThe Administrator of the Environmental Protection Agency
			 shall, in consultation with other Federal agencies, conduct a detailed study of
			 how sustainable building features, such as energy efficiency, in existing
			 housing affect the quality of the indoor environment, the prevalence of
			 housing-related health hazards, and the health of occupants.
				(b)ContentsThe
			 study required under subsection (a) shall—
					(1)investigate the
			 effect of sustainable building features on the quality of the indoor
			 environment and the prevalence of housing-related health hazards;
					(2)investigate how
			 sustainable building features, such as energy efficiency, are influencing the
			 health of occupants of such housing; and
					(3)ensure that the
			 effects of the indoor environmental quality are evaluated
			 comprehensively.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated for each
			 of fiscal years 2009 through 2013, $500,000 for carrying out the activities
			 under this section.
				104.Data
			 collection on housing-related health hazards
				(a)Completion of
			 analysisThe Secretary of Housing and Urban Development shall
			 complete the analysis of data collected for the National Survey on Lead and
			 Allergens in Housing and the American Healthy Housing Survey.
				(b)Expansion of
			 monitoringThe Administrator of the Environmental Protection
			 Agency shall expand the current indoor environmental monitoring efforts of the
			 Administrator in an effort to establish baseline levels of indoor chemical
			 pollutants and their sources, including routes and pathways, in homes.
				(c)Data evaluation
			 and collection system
					(1)Data
			 evaluationThe Director of the Centers for Disease Control and
			 Prevention shall, in consultation with the Secretary of Housing and Urban
			 Development and the Administrator of the Environmental Protection Agency,
			 determine the data and resources needed to establish and maintain a healthy
			 housing data collection system.
					(2)Data collection
			 system
						(A)In
			 generalThe Director of the Centers for Disease Control and
			 Prevention, based upon the needs determined under paragraph (1), shall carry
			 out the development and operation of a healthy housing data collection system
			 that—
							(i)draws upon
			 existing data collection systems, including those systems at other Federal
			 agencies, to the maximum extent practicable;
							(ii)conforms with
			 the 2001 Updated Guidelines for Evaluating Public Health Surveillance
			 Systems;
							(iii)improves upon
			 the ability of researchers to assess links between housing and health
			 characteristics; and
							(iv)incorporates the
			 input of potential data users, to the maximum extent practicable.
							(B)CriteriaThe
			 data collection system required to be developed under subparagraph (A)
			 shall—
							(i)pilot subject
			 areas to evaluate for overall data quality and utility, level of data
			 collection, feasibility of additional data collection, and privacy
			 considerations;
							(ii)develop common
			 assessment tools and integrated database applications and, where possible,
			 standardize analysis techniques;
							(iii)develop
			 mechanisms to facilitate ongoing multidisciplinary interagency
			 involvement;
							(iv)create a
			 clearinghouse to monitor potential data sources; and
							(v)develop public
			 use datasets.
							(d)Authorization
			 of appropriationsThere are authorized to be appropriated—
					(1)for each of
			 fiscal years 2009 through 2011, $600,000 for carrying out the activities under
			 subsection (a); and
					(2)for each of
			 fiscal years 2009 through 2013—
						(A)$2,000,000 for
			 carrying out the activities under subsection (b); and
						(B)$8,000,000 for
			 carrying out the activities under subsection (c).
						IICapacity to
			 reduce health hazards in housing
			201.Housing and
			 Urban Development program capacity on housing-related health hazards
				(a)In
			 generalThe Secretary of Housing and Urban Development shall, in
			 cooperation with other Federal agencies—
					(1)develop improved
			 methods for evaluating health hazards in housing;
					(2)develop improved
			 methods for preventing and reducing health hazards in housing;
					(3)support the
			 development of objective measures for what is considered a “healthy”
			 residential environment;
					(4)evaluate the
			 long-term cost effectiveness of a healthy housing approach;
					(5)promote the
			 incorporation of healthy housing principles into ongoing practices and systems,
			 including housing codes, rehabilitation specifications, and maintenance
			 plans;
					(6)promote the
			 incorporation of health considerations into green and energy-efficient
			 construction and rehabilitation;
					(7)promote the use
			 of healthy housing principles in post-disaster environments, such as the
			 dissemination of information on safe rehabilitation and recovery
			 practices;
					(8)improve the
			 dissemination of healthy housing information, including best practices, to
			 partners, grantees, the private sector, and the public; and
					(9)promote State and
			 local level healthy housing efforts, such as the collaboration of State and
			 local health, housing, and environment agencies, and the private sector.
					(b)Authority of
			 the SecretaryThe Secretary of Housing and Urban Development may
			 award grants, contracts, or interagency agreements to carry out the activities
			 required under this section.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated for each
			 of fiscal years 2009 through 2013, $14,800,000 for carrying out the activities
			 under this section.
				202.Centers for
			 Disease Control and Prevention program capacity on housing-related health
			 hazardsSection 317A of the
			 Public Health Service Act (42 U.S.C. 247b–1) is amended—
				(1)in subsection
			 (a)(1)—
					(A)in subparagraph
			 (A)—
						(i)in
			 clause (i), by inserting and other housing-related illnesses and
			 injuries after screening for elevated blood lead
			 levels;
						(ii)in
			 clause (ii), by striking referral for treatment of such levels
			 and inserting referral for treatment of elevated blood lead levels and
			 other housing-related illnesses and injuries; and
						(iii)in clause
			 (iii), by striking intervention associated with such levels and
			 inserting intervention associated with elevated blood lead levels and
			 other housing- related illnesses and injuries; and
						(B)in subparagraph
			 (B) by inserting before the period at the end and other housing-related
			 illnesses and injuries;
					(2)in subsection
			 (l), by adding at the end the following:
					
						(3)Additional
				appropriationsIn addition to any other authorization of
				appropriation available under this Act to the Centers for Disease Control and
				Prevention for the purpose of carrying out the lead poisoning prevention grant
				program, there is authorized to be appropriated for each of fiscal years 2009
				through 2013 to the Centers for Disease Control and Prevention $10,000,000 to
				incorporate healthy housing principles into the work of program staff and
				grantees.
						;
				and
				(3)by adding at the
			 end the following:
					
						(n)Healthy housing
				approachAn eligible entity under this section is encouraged
				to—
							(1)in general, work
				toward a transition from a categorical lead-based paint approach to a
				comprehensive healthy housing approach that focuses on primary prevention of
				housing-related health hazards (as that term is defined under section 3 of the
				Research, Hazard Intervention, and National
				Outreach for Healthier Homes Act of 2008);
							(2)train staff in
				healthy housing principles;
							(3)promote the
				incorporation of healthy housing principles into ongoing State and local
				programs and systems; and
							(4)incorporate
				healthy housing principles into education programs for parents, educators,
				community-based organizations, local health officials, health professionals,
				and
				paraprofessionals.
							.
				203.Environmental
			 Protection Agency program capacity on housing-related health hazards
				(a)In
			 generalThe Administrator of the Environmental Protection Agency,
			 acting through the director of the Office of Children’s Health Protection and
			 Environmental Education, shall address health hazards in the home environment,
			 with particular attention to children, the elderly, and families with limited
			 resources.
				(b)Required
			 actions of Office of Children's Health Protection and Environmental
			 EducationThe director of the Office of Children’s Health
			 Protection and Environmental Education, in consultation with other relevant
			 offices within the Environmental Protection Agency, shall—
					(1)monitor standards
			 set by the Environmental Protection Agency to ensure that the standards are
			 protective of elevated risks faced by children or the elderly;
					(2)develop policies
			 to address aggregate, cumulative, and simultaneous exposures experienced by
			 children and the elderly, with particular attention to hazards in the home
			 environment;
					(3)coordinate
			 healthy housing efforts across the Environmental Protection Agency;
					(4)promote the
			 incorporation of healthy housing principles into ongoing practices and systems,
			 including the work of State and local environment departments;
					(5)encourage and
			 expand healthy housing educational efforts to partners, grantees, the private
			 sector, environmental professionals, and the public; and
					(6)designate not
			 less than 1 representative per region, to coordinate children’s environmental
			 health activities, including healthy housing efforts, with State and local
			 environmental departments.
					(c)Authority of
			 the AdministratorThe Administrator of the Environmental
			 Protection Agency may award grants, contracts, or interagency agreements to
			 carry out the activities required under this section.
				(d)Rule of
			 constructionNothing in this section shall be construed to alter,
			 invalidate, repeal, or otherwise supercede the duties assigned to any office
			 within the Environmental Protection Agency under any other provision of
			 law.
				(e)Authorization
			 of appropriationsThere is authorized to be appropriated for each
			 of fiscal years 2009 through 2013, $8,000,000 for carrying out the activities
			 under this section.
				204.Health hazard
			 reduction grants
				(a)In
			 generalThe Secretary of
			 Housing and Urban Development shall award health hazard reduction grants to
			 enable eligible applicants from other eligible Federal programs to reduce
			 significant structural, health, and safety hazards in the home.
				(b)Eligible
			 programsPrograms eligible to participate in the grant program
			 established under this section shall be Federal assistance programs that
			 pertain to housing, as determined by the Secretary, including—
					(1)the Community
			 Development Block Grant program under title I of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5301 et seq.);
					(2)the HOME
			 Investment Partnerships program under title II of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12721 et seq.);
					(3)the lead hazard
			 control grants under the Residential Lead-Based Paint Hazard Reduction Act of
			 1992 (42 U.S.C. 4851 et seq.);
					(4)the
			 Weatherization Assistance Program for Low-Income Persons established under part
			 A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et
			 seq.);
					(5)the low-income
			 home energy assistance program established under the Low-Income Home Energy
			 Assistance Act of 1981 (42 U.S.C. 8621 et seq.);
					(6)rural housing
			 assistance grants under section 515 of the Housing Act of 1949 (42 U.S.C.
			 1485); and
					(7)any other
			 temporary or other Federal housing assistance programs that benefit low-income
			 households.
					(c)Eligible
			 applicantsEligible applicants for grants under this section
			 shall be nonprofit or governmental entities that have applied for or receive
			 primary funding from an eligible program, and may include State and local
			 agencies, community action program agencies, subrecipients of funds under the
			 Weatherization Assistance Program for Low-Income Persons established under part
			 A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et
			 seq.), community development corporations, community housing development
			 organizations, and other nonprofit organizations as determined by the
			 Secretary.
				(d)Award of
			 grants
					(1)In
			 generalEach eligible program shall submit a list of the
			 recipients of the grant funds awarded by the eligible program to the Secretary
			 of Housing and Urban Development, prior to publicly announcing such
			 list.
					(2)Competitive
			 basisThe Secretary shall award grants under this section on a
			 competitive basis.
					(3)Funding
			 cyclesIn the event that the Secretary of Housing and Urban
			 Development announces the availability of grants under this section prior to an
			 eligible program’s public announcements of the list of recipients of grant
			 funds described under paragraph (1), a grantee from that eligible program may
			 apply for grants under this section during the next funding cycle.
					(e)Eligible
			 activities
					(1)In
			 generalGrants awarded under this section may be used to fund
			 corrective and preventive measures to address housing-related health hazards
			 and safety hazards, and energy burden problems, including—
						(A)roof repair and
			 replacement;
						(B)structural
			 repairs and exterior grading;
						(C)window repair and
			 replacement;
						(D)correction of
			 combustion gas appliance back-drafting and other serious ventilation
			 problems;
						(E)provision of
			 adequate ventilation;
						(F)integrated pest
			 management; and
						(G)control of other
			 critical housing-related health and safety hazards, such as installation of
			 smoke alarms, carbon monoxide detection devices, and radon testing and
			 mitigation.
						(2)Covered
			 costsThe costs of visual assessment and testing for baseline
			 documentation of problems, and eligible corrective and preventive measures to
			 address such problems, shall be allowable program expenses.
					(f)Flexible
			 fundingGrants awarded under this section shall be subject to the
			 requirements that govern the primary source of Federal funds supporting each
			 project.
				(g)Administrative
			 expensesNot more than 10 percent of funds for each grant awarded
			 under this section may be used for administrative expenses.
				(h)Reporting
			 requirementsConsistent with the supplemental purpose of the
			 grant program established under this section, the Secretary of Housing and
			 Urban Development shall streamline reporting and record keeping requirements by
			 building on existing reporting requirements of the eligible program. For each
			 property receiving treatments funded by grants under this section, the grantee
			 shall document the problems treated and the amount of grant funds used, and
			 report such information to the primary awarding agency, which shall aggregate
			 reports and supporting data and submit all such reports and data to the
			 Secretary.
				(i)EvaluationThe
			 Secretary of Housing and Urban Development shall review the implementation of
			 the grant program established under this section beginning on the date of
			 enactment of this Act and ending on the date that is 1 years after such date of
			 enactment. The review shall determine how grantees use and leverage funds and
			 evaluate the cost-effectiveness of the grant program, taking into account the
			 aggregate health, safety, energy savings, and durability benefits from measures
			 taken, as well as the success of the grant program’s leveraging of and
			 coordination with Federal investments from other programs.
				(j)Authorization
			 of appropriationsThere is authorized to be appropriated for each
			 of fiscal years 2009 through 2011, $10,000,000 for carrying out the activities
			 under this section.
				205.Effective
			 training on housing-related health hazards
				(a)Public health
			 service act amendmentsSection 317B of the Public Health Service
			 Act (42 U.S.C. 247b–3) is amended—
					(1)in subsection
			 (a), by adding at the end the following:
						
							(3)TrainingThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall—
								(A)train lead
				poisoning prevention program staff in healthy housing principles;
								(B)deliver training
				and technical assistance in the identification and control of housing-related
				health hazards (as that term is defined in section 3 of the
				Research, Hazard Intervention, and National
				Outreach for Healthier Homes Act of 2008) to staff of State and
				local public health departments and code enforcement agencies, health care
				providers, other health care delivery systems and professionals, and
				community-based organizations; and
								(C)provide resources
				and incentives to State and local health departments to support the wide
				availability of free or low-cost training to prevent and control
				housing-related health hazards.
								;
				and
					(2)by adding at the
			 end the following:
						
							(c)Authorizations
				of appropriationsIn addition to any other authorization of
				appropriation available under this Act to the Centers for Disease Control and
				Prevention for the purpose of carrying out lead poisoning prevention education,
				the Interagency Task Force, technology assessment, and epidemiology, there is
				authorized to be appropriated for each of fiscal years 2009 through 2013 to the
				Centers for Disease Control and Prevention $8,000,000 to facilitate a
				transition from categorical lead poisoning prevention to comprehensive healthy
				housing
				approaches.
							.
					(b)Department of
			 Agriculture
					(1)Technical
			 assistance
						(A)In
			 generalThe Secretary of Agriculture shall, acting through the
			 Cooperative State Research, Education, and Extension Service, establish a
			 competitive grant program to promote education and outreach on housing-related
			 health hazards.
						(B)Eligible
			 applicantsThe Secretary of Agriculture may award grants, on a
			 competitive basis, under this subsection to land-grant colleges and
			 universities (as defined in section 1404 of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) for education and
			 extension services.
						(C)Criteria for
			 grantsGrants under this subsection shall be awarded to address
			 housing-related health hazards through translation of the latest research into
			 easy-to-use guidelines, development and dissemination of outreach materials,
			 and operation of training and education programs to build capacity at a local
			 level.
						(2)Expanded
			 trainingThe Secretary of Agriculture shall, acting through the
			 Cooperative State Research, Education, and Extension Service Regional
			 Integrated Pest Management Training Centers, expand training and outreach
			 activities to include structural integrated pest management topics.
					(3)Coverage of
			 lead-based paint and other health hazardsThe Secretary of
			 Agriculture shall, acting through the Expanded Food and Nutrition Education
			 Program, in consultation with the Cooperative State Research, Education, and
			 Extension Service Housing and Indoor Environments Division, ensure that food
			 and nutrition subject matter content for adults and youth includes effective
			 information about preventing exposure to lead-based paint, pests, pesticides,
			 mold, and, where there is sufficient data, about preventing exposure to other
			 biological or chemical food safety hazards in and around the home.
					(c)EvaluationNot
			 later than 2 years after the date of enactment of this Act, the Director of the
			 Centers for Disease Control and Prevention and the Secretary of Agriculture
			 shall evaluate the cost-effectiveness of the training programs authorized under
			 this section and prepare a report, the results of which shall be posted on the
			 website of each agency.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated for
			 each of fiscal years 2009 through 2013—
					(1)$700,000 for
			 carrying out the activities under subsection (b)(1);
					(2)$250,000 for
			 carrying out the activities under subsection (b)(2); and
					(3)$250,000 for
			 carrying out the activities under subsection (b)(3).
					206.Enforcement of
			 lead disclosure ruleSubsection (a) of section 1018 of subtitle
			 A, of title X of the Housing and Community Development Act of 1992 (42 U.S.C.
			 4852d), is amended by adding at the end the following:
				
					(6)Authority of
				the Secretary
						(A)InvestigationsThe Secretary is authorized to conduct such
				investigations as may be necessary to administer and carry out his duties under
				this section. The Secretary is authorized to administer oaths and require by
				subpoena the production of documents, and the attendance and testimony of
				witnesses as the Secretary deems advisable. Nothing contained in this
				subparagraph shall prevent the Administrator of the Environmental Protection
				Agency from exercising authority under the Toxic Substances Control Act or this
				Act.
						(B)EnforcementAny district court of the United States
				within the jurisdiction of which an inquiry is carried, on application of the
				Attorney General, may, in the case of contumacy or refusal to permit entry
				under this section or to obey a subpoena of the Secretary issued under this
				section, issue an order requiring such entry or such compliance therewith. Any
				failure to obey such order of the court may be punished by such court as a
				contempt
				thereof.
						.
			IIIEducation on
			 health hazards in housing
			301.Healthy home
			 seal of approval program
				(a)EstablishmentThere
			 is established within the Environmental Protection Agency the following
			 labeling programs:
					(1)Products and
			 materials labeling programA voluntary labeling program to
			 evaluate consumer products intended for home use and housing materials to
			 determine their efficacy in fostering a healthy home environment.
					(2)Criteria for
			 housing labeling programA voluntary labeling program to expand
			 upon the Energy Star program established by section 324A of the Energy Policy
			 and Conservation Act (42 U.S.C. 6294a) to establish health-promoting design and
			 maintenance criteria for new and existing housing.
					(b)Duties
					(1)In
			 generalThe Administrator of the Environmental Protection Agency
			 shall, in consultation with the Secretary of Housing and Urban Development and
			 the Director of the Centers for Disease Control and Prevention—
						(A)promote the
			 Healthy Home Seal of Approval for consumer products and materials, and for
			 criteria for housing as the preferred options in the marketplace for achieving
			 optimum indoor environmental quality and maximum occupant health;
						(B)work to enhance
			 public awareness of the Healthy Home Seal of Approval for consumer products and
			 materials, and for criteria for housing, including by providing special
			 outreach to small businesses;
						(C)conduct research
			 and provide sound science and methods to evaluate products, materials, and
			 criteria for housing that preserves the integrity of the Healthy Home Seal of
			 Approval for consumer products and materials, and for criteria for housing
			 label;
						(D)regularly update
			 the requirements for the Healthy Home Seal of Approval for products and
			 materials, and for criteria for housing;
						(E)solicit comments
			 from interested parties prior to establishing or revising a Healthy Home Seal
			 of Approval, including a change to a product category, material category,
			 specification, or criterion (or prior to effective dates for any such product
			 category, material category, specification, or criterion);
						(F)on adoption of a
			 new or revised product category, material category, specification, or criterion
			 in a Healthy Home Seal of Approval, provide reasonable notice to interested
			 parties of any changes (including effective dates) in product categories,
			 material categories, specifications, or criteria, along with—
							(i)an
			 explanation of the changes; and
							(ii)as
			 appropriate, responses to comments submitted by interested parties; and
							(G)provide
			 appropriate lead time (which shall be 270 days, unless the Administrator
			 specifies otherwise) prior to the applicable effective date for a new or a
			 significant revision to a Healthy Home Seal of Approval, including a change to
			 a product category, material category, specification, or criterion.
						(2)Lead
			 timeIf a product category is revised in accordance with
			 paragraph (1)(G), the lead time shall take into account the timing requirements
			 of the manufacturing, product marketing, and distribution process for the
			 specific product addressed.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated for each
			 of fiscal years 2009 through 2013, $6,000,000 for carrying out the activities
			 under this section.
				302.Outreach on
			 health hazards in housing
				(a)In
			 generalThe Administrator of the Environmental Protection Agency,
			 acting through the Office of Children’s Health Protection and Environmental
			 Education, shall provide education and outreach to the general public on
			 the—
					(1)environmental
			 health risks experienced by the elderly; and
					(2)low-cost methods
			 for addressing such risks.
					(b)Food quality
			 protectionSection 303 of the Food Quality Protection Act of 1996
			 (7 U.S.C. 136r–1) is amended—
					(1)in the first
			 sentence, by striking The Secretary and inserting the
			 following:
						
							(a)Programs
								(1)ImplementationThe
				Secretary
								;
					(2)in the second
			 sentence, by striking Integrated Pest Management is and
			 inserting the following:
						
							(2)Definition of
				Integrated Pest ManagementIn this section, the term
				Integrated Pest Management
				means
							;
					(3)in the third
			 sentence, by striking The Secretary and inserting the
			 following:
						
							(b)Federal
				agencies
								(1)Availability of
				informationThe
				Secretary
								;
					(4)in the fourth
			 sentence, by striking Federal agencies and inserting the
			 following:
						
							(2)UseA
				Federal agency
							;
				and
					(5)by adding at the
			 end the following:
						
							(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
								(1)$300,000 for use
				by the Secretary of Agriculture; and
								(2)$300,000 for use
				by the
				Administrator.
								.
					(c)Grant
			 program
					(1)In
			 generalThe Secretary of Housing and Urban Development shall
			 award funds for a Health Hazards Outreach competitive grant program.
					(2)Eligible
			 applicantsEligible applicants for a grant under paragraph (1)
			 are national nonprofit organizations, and State and local entities, including
			 community-based organizations and government health, environmental, and housing
			 departments.
					(3)Eligible
			 activitiesFunds awarded under this subsection may be used
			 to—
						(A)document the need
			 for healthy housing assessments or controls in a given community or
			 communities;
						(B)perform outreach
			 and education with a community-level focus; and
						(C)develop policy
			 and capacity building approaches.
						(4)Collaboration
			 with local institutionsEligible applicants under this subsection
			 are encouraged to—
						(A)forge
			 partnerships among State or local level government and nonprofit entities;
			 and
						(B)improve the
			 incorporation of healthy housing principles into existing State and local
			 systems where possible.
						(d)Authorization
			 of appropriationsThere are authorized to be appropriated for
			 each of fiscal years 2009 through 2013—
					(1)$300,000 for
			 carrying out the activities under subsection (a); and
					(2)$2,000,000 for
			 carrying out the activities under subsection (c).
					303.National
			 healthy housing media campaign
				(a)In
			 generalThe Secretary of
			 Housing and Urban Development, the Director of the Centers for Disease Control
			 and Prevention, and the Administrator of the Environmental Protection Agency
			 shall establish and maintain a national healthy housing media campaign.
				(b)Requirements of
			 campaignThe Secretary of
			 Housing and Urban Development, the Director of the Centers for Disease Control
			 and Prevention, and the Administrator of the Environmental Protection Agency
			 shall—
					(1)determine the
			 design of the national healthy housing media campaign, including by—
						(A)identifying the
			 target audience;
						(B)formulating and
			 packaging unified messages regarding—
							(i)how
			 best to assess health hazards in the home; and
							(ii)how best to
			 prevent and control health hazards in the home;
							(C)identifying ideal
			 mechanisms for dissemination;
						(D)distributing
			 responsibilities and establishing an ongoing system of coordination; and
						(E)incorporating
			 input from the target audience of the campaign;
						(2)carry out the
			 operation of a national healthy housing media campaign that—
						(A)draws upon
			 existing outreach and public education efforts to the maximum extent
			 practicable;
						(B)provides critical
			 healthy housing information in a concise and simple manner; and
						(C)uses multiple
			 media strategies to reach the maximum number of people in the target audience
			 as possible; and
						(3)evaluate the
			 performance of the campaign, including by—
						(A)tracking the
			 accomplishments of the campaign;
						(B)identifying
			 changes in healthy housing awareness, healthy housing activities, and the
			 healthy housing conditions among the target audience of the campaign;
						(C)assessing the
			 cost-effectiveness of the campaign in achieving the goals of the campaign;
			 and
						(D)preparing a final
			 evaluation report within 1 year of the close of the campaign, the results of
			 which shall be posted on the website of each such agency.
						(c)Authorization
			 of appropriationsThere is authorized to be appropriated for each
			 of fiscal years 2009 through 2013, $6,000,000 for carrying out the activities
			 under this section.
				
